Chambers, J.
(concurring) — I concur with the majority in result only. The doctrine of equitable subrogation does not apply to the Chang/Sterling Escrow Company and Lee/ Pioneer National Bank transaction. The transaction involved different mortgagors and different mortgagees; it cannot be described as a simple refinance and does not satisfy the requirements of Restatement (Third) of Property: Mortgages § 7.3 (1997). In addition, the extension of the mortgage maturity date may or may not prejudice a judgment creditor. I too would reverse and reinstate the trial court’s judgment.
Alexander, C.J., concurs with Chambers, J.